Citation Nr: 0834137	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from December 1945 to November 
1946 and September 1950 to July 1952

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which reopened and denied a claim for service 
connection for bilateral hearing loss on the merits, and 
denied a claim for service connection for tinnitus.  
Notwithstanding the RO's action, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

In his May 2007 Notice of Disagreement, the veteran requested 
a hearing before the Board in Washington, DC.  In a letter 
received in February 2008, he withdrew his hearing request 
and asked that his case be returned to the RO for 
adjudication by a Decision Review Officer (DRO).  The claim 
was previously adjudicated by a DRO in the June 2007 
statement of the case.  As no new evidence has been received 
since that time, another DRO review is not warranted.  The 
veteran does not appear to have withdrawn his appeal, as he 
asks the Board to "advise whether it would be in [his] best 
interests to have [the Board] make a decision on [his] file 
as it is."  The veteran is not prejudiced by a decision on 
the merits at this time.  Therefore, the Board will proceed 
to decide the claim.


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss 
was denied in April 2005 and the veteran did not appeal.

2.  The evidence added to the record since the April 2005 
rating decision does not raise a reasonable possibility of 
substantiating a claim for service connection for bilateral 
hearing loss.

3.  Tinnitus did not begin in service or for many years 
thereafter, and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which denied a claim for 
service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Evidence received since the final April 2005 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice must also address the 
rating criteria or effective date provisions that are 
pertinent to the claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim and what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2006.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Reopening a Claim for Service Connection for Bilateral 
Hearing Loss

The original claim for service connection for hearing loss, 
also claimed as an ear condition, was denied by a rating 
decision in April 2005, because the evidence in the veteran's 
official service records showed that his hearing had been 
normal upon entry into service and at separation.  In 
addition, there was no evidence of a hearing loss disability 
for many years after service and no evidence relating the 
disability to service.  The veteran was notified of the 
decision and his right to appeal.  He did not file an appeal, 
and the decision became final at the end of the statutory 
time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Because of this, the veteran's claim for service connection 
for hearing loss can only be reopened if new and material 
evidence has been submitted since the earlier decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The veteran submitted a request to reopen the claim for 
service connection for hearing loss in September 2006.  The 
evidence of record at the time of the April 2005 decision 
consisted of the veteran's service medical records.  Evidence 
relative to the claim for hearing loss that has been 
associated with the claims folder since that rating decision 
includes a November 2000 hospital record which shows a 
diagnosis of mild to moderate hearing loss from 1500 Hz to 
8000 Hz.  The examiner notes that the veteran has a history 
of noise exposure, although he does not discuss the veteran's 
service or the specific etiology of his hearing loss.  

The evidence also includes a March 2007 VA examination of the 
veteran's hearing.  The veteran reported a two-year history 
of military noise exposure from weapons fire, without the use 
of hearing protection.  He stated that he had experienced 
hearing loss since leaving service. After service, he worked 
as a farmer for 40 years, during which he was exposed to 
machinery noise without the use of hearing protection.  The 
examiner noted that the veteran had passed the whispered 
hearing test in service at induction and at discharge, 
although he stated that this test is not an accurate measure 
of high frequency hearing loss.  He also noted that there was 
no documented hearing loss for 48 years after service.  
Although the audiologic evaluation showed hearing loss, the 
examiner concluded that it was more likely than not due to 
aging and exposure to civilian occupational noise.  

The veteran's 2005 claim for service connection was denied 
because there was no evidence of hearing loss in service or 
within the one-year presumptive period after service.  New 
and material evidence in this case would be evidence showing 
that the veteran's condition began in service or within one 
year of service, or was otherwise related to an in-service 
event.  The November 2000 hospital record is new, in that it 
was not previously considered by the RO, but it is not 
material to the issue service connection because it does not 
discuss the etiology of the veteran's hearing loss.  The 
March 2007 evaluation is also new, and it relates to the 
etiology and severity of his hearing loss.  Nonetheless, it 
does not raise a reasonable possibility of substantiating the 
claim for hearing loss.  The examiner's conclusion that 
hearing loss is not related to service does not support the 
veteran's claim.  Newly received evidence that is unfavorable 
to the claimant's case, and supports the previous denial, 
cannot trigger a reopening of a previously denied claim. 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  In the 
absence of evidence that is both new and material, the claim 
is not reopened.

Service Connection for Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a) (2007).

The veteran contends that he has experiences tinnitus as a 
result of exposure to weapons noise in service.  At his March 
2007 VA examination, he reported a roaring sound in both ears 
which occurs several times per week and lasts five to ten 
minutes.  The examiner determined that tinnitus is less 
likely than not related to military noise exposure.

The evidence of record does not indicate that the veteran 
reported tinnitus during his active service or at his 
separation physical examination.  There is no evidence that 
he sought treatment for his condition prior to September 2006 
when he filed his compensation claim.  

The Board finds that there is no basis for service connection 
for tinnitus, as the condition did not manifest in service or 
for many years thereafter.  In addition, the only medical 
opinion of record which discusses the etiology of the 
veteran's tinnitus concludes that it is not related to his 
service.  The veteran is competent to describe the symptoms 
he has experienced; however, the Board observes that he has 
not claimed that his tinnitus began in service.  Rather, he 
contends that noise exposure in service is the cause of his 
current symptoms.  As the veteran is a layperson, his opinion 
does not constitute competent medical evidence of causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without 
medical evidence linking the veteran's current disability to 
service, there is no basis for service connection. 

The Board concludes service connection for bilateral tinnitus 
must be denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has not been received to reopen 
claim for service connection for bilateral hearing loss, and 
the claim is not reopened.

Service connection for tinnitus is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


